- BB&T Exhibit 99.1 Jan. 27, 2010 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal A.-C. McGraw Senior Vice President Vice President Investor Relations Corporate Communications 733-3058 733-1471 BB&T Corporation CEO to speak Feb. 2 at Morgan Stanley U.S. Financials Conference WINSTON-SALEM, N.C.  BB&T Corporation (NYSE: BBT) today said that Chairman and Chief Executive Officer Kelly King is scheduled to present at the Morgan Stanley U.S. Financials Conference on Tuesday, Feb. 2 at 10:55 a.m. EST. Kings presentation will focus on BB&Ts financial performance and corporate strategy. He will be joined at the conference by top executives from several of the nations largest financial services companies. A live audio webcast of Kings presentation will be available at www.BBT.com/webcasts and will be archived for 30 days. At Dec. 31, Winston-Salem, N.C.-based BB&T Corporation (NYSE: BBT) had $165.8 billion in assets and operated more than 1,800 financial centers in 12 states and Washington, D.C. More information about the company is available at www.BBT.com . ###
